Patterson, J.:
This is an appeal from an order quashing a writ of certiorari to review the action of the commissioners of taxes and assessments of the city of New York in assessing, for the purposes of taxation for the year 1899, shares of stock of the Franklin National Bank of the city of New York. The relator’s application purports to have been made for himself and a great many other individuals who were- stockholders of the bank. Regarded as an application on behalf of those other individuals, the writ asked for was properly denied. There is nothing whatever in the papers before the court to show any authority on the part of Hr. Kohler to apply to the tax commissioners for a revision of their proceedings or a determination respecting the value of the shares of stock belonging to those other parties. While it is tine that, under existing laws, parties similarly situated may join in applications of this character, there must be something before the court to show that they have actually made themselves parties to the proceedings, and that has in no respect been done in the present case. The petition is not signed by any of the alleged petitioners, except Kohler, nor does it appear that he has been authorized to sign a petition for them, nor is anything disclosed in the petition which would estop any one of them from instituting a proceeding on his own behalf, if he were not foreclosed from doing so by the Statute of Limitations.
The case of People ex rel. Adams v. Coleman (41 Hun, 307) is not applicable to this case under the law as it now stands, for the reason that the petition does not show that the application was properly and in due time made to the proper officers by all the petitioners to correct the assessment. The only application made to the commissioners was equally defective with the petition made for the writ in this case. The reason assigned in the petition for not procuring the signatures and verifications of all the petitioner's other than Hr. Kohler, is entirely insufficient in the absence of allegations of authority emanating from them to he represented. The application, if it is to be considered as one made on behalf of the bank, was properly denied, for the bank as a separate institution is not aggrieved. (People v. Wall Street Bank, 39 Hun, 525.) Nor was it error to dismiss the writ, regarding it as an application made on behalf of Hr. Kohler, individually. As was remarked by *574the learned justice át Special Term, the facts necessary to such an application are not made sufficiently to appear in the papers sub.mitted by Mr. Kohler to the court.
The order appealed from should, therefore, be affirmed, ■ with costs:
Van Brunt, P. J., Ingraham, Hatch and Laughlin, JJ., concurred.
Order affirmed,- with costs.